Spencer, Ch. J.
Though the Judges of the Supreme Court have no vote to give on the final decision of this cause, it is proper for them to express an opinion on this collateral matter. It seems to me that the plaintiff in error is too late to make the objection stated in the affidavit read by his counsel. The writ of error was returnable at the last session of this Court; and the plaintiff in error has *455been guilty of great laches. When the motion was made the other day, I was against granting it, without notice. The plaintiff in error now comes, after notice, with a very insufficient excuse. I am clearly of opinion, that the motion ought to be granted.
Per totano Curiam. Motion granted.
Note. Woods, then, moved, that the Court would award one hundred dollars in addition to the taxable costs, as in the case where the judgment is affirmed, (17 Johns. Rep. 356.)
'Spencer, Ch. J. said, this case did not come within the principle of the one referred to, as here had been no affirmance of the judgment below; but merely a dismissal of the writ of error, under one of the rules regulating the practice of the Court.